Citation Nr: 0719464	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-07 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for left knee lateral 
collateral ligament strain.

2.  Entitlement to service connection for left knee lateral 
collateral ligament strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1988 to June 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appellant had requested a hearing before a Veterans Law 
Judge at the RO (Travel Board hearing), which was scheduled 
for June 21, 2005; however, he did not appear.  There is no 
further indication that the veteran or his representative 
requested that the hearing be rescheduled, thus, the Board 
deems the veteran's request for a hearing withdrawn.  
38 C.F.R. §§ 20.700-20.704 (2006).

The issue of service connection for left knee lateral 
collateral ligament strain is addressed in the REMAND portion 
of the decision below and is REMANDED to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  The appellant's claim for service connection for lateral 
collateral ligament strain of the left knee was denied in a 
July 1995 rating decision; the RO notified the appellant of 
this decision on or about July 27, 1995; and the appellant 
did not enter a notice of disagreement with that decision 
within one year of notice of the decision.

2.  The evidence associated with the claims file subsequent 
to the July 1995 rating decision, when considered with 
previous evidence of record relates to an unestablished fact 
of current disability of the left knee that is necessary to 
substantiate the claim, and raises reasonable possibility of 
substantiating the claim for service connection for left knee 
lateral collateral ligament strain.


CONCLUSIONS OF LAW

1.  The July 1995 rating decision that denied service 
connection for left knee lateral collateral ligament strain 
became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for left knee 
lateral collateral ligament strain.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The duty to notify provisions of the statute and implementing 
regulations apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002). 

A VA notice letter dated in January 2003 satisfied VA's duty 
to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
as the letter informed the appellant of what evidence was 
needed to establish the benefits sought, of what VA would do 
or had done, and what evidence he should provide, informed 
the appellant that it was his responsibility to make sure 
that VA received all requested records that are not in the 
possession of a Federal department or agency necessary to 
support the claim, and to tell VA of any information or 
evidence that would support the claim.  Because the claim has 
been reopened, any deficiency regarding notice of the basis 
for a prior final denial of a claim, or what information or 
evidence is necessary to reopen a claim, is not prejudicial 
to the appellant's claim.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
decide the question of whether new and material evidence has 
been received to reopen a previously denied claim for service 
connection for left knee lateral collateral ligament strain.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993). 

New and Material Evidence

The veteran's claim for service connection for left knee 
lateral collateral ligament strain was denied in a July 1995 
rating decision on the basis that no permanent residual or 
chronic disability subject to service connection was shown, 
there were no subsequent complaints throughout remainder of 
service, the veteran waived a subsequent examination, and 
current examination revealed full range of motion .  The RO 
notified the veteran of this decision by letter sent on or 
about July 27, 1995.  Because the veteran did not enter a 
notice of disagreement within one year of issuance of notice 
of the decision, the July 1995 rating decision to deny 
service connection for left knee lateral collateral ligament 
strain became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.  

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

In this case, the RO denied reopening of the claim.  
Regardless of the actions of the RO, the Board has a legal 
duty to address the "new and material evidence" 
requirement.  The Board has the jurisdictional responsibility 
to consider whether new and material evidence has been 
received and, if so, consider whether the evidence of record 
is adequate to decide the claim.  Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  "New" evidence means 
existing evidence not previously submitted to agency decision 
makers that is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened. "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156 (a); Evans v. Brown, 9 Vet. App. 273, 283 (1996).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the VA Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108.  Consequently, the 
evidence that must be considered in determining whether there 
is a basis for reopening this claim is that evidence added to 
the record since the final July 1995 RO rating decision.

The evidence previously of record at the time of the July 
1993 rating decision reflects that the veteran injured his 
left knee in service while performing physical training in 
January 1989.  Service medical records reveal that in 
February 1989 the appellant returned to the clinic because 
his symptoms of pain localized to the place of insertion of 
the lateral collateral ligament of the left knee and was 
prescribed ice and Motrin.  Subsequent service medical 
records are silent as to left knee lateral collateral 
ligament strain symptoms.  A December 1994 VA examination 
report indicates that two years after his separation from 
service, the symptoms of aching type pain and occasional 
giving way returned because the RO provided him with a 
compensation and pension evaluation then. 

The additional evidence received since the time of the July 
1995 rating decision includes seven sets of VA outpatient 
treatment records which indicated a history of bilateral 
chrondromalacia patella, and left knee lateral collateral 
ligament strain.  VA treatment records of April 2001, 
indicate that the appellant had a 10 month history of left 
knee pain which worsened after jogging or sprinting; the 
examiner diagnosed left knee lateral collateral ligament 
strain, and prescribed a wrap around knee brace with hinged 
side bars.  In treatment records of August 2001, a VA 
examiner adopted the appellant's statement of pain in both 
knees.  VA treatment records of October 2002 established that 
the appellant had a history of bilateral knee pain.  In 
November 2002, a VA examiner found the appellant had 
bilateral knee pain, chondromalacia patella, but no 
subsequent reinjury of the left knee since symptoms in-
service in 1989.  In December 2002, a VA examiner treated the 
appellant for knee pain and problems with the knee brace.  
The April 2003 VA examiner found a history of chondromalacia 
patella.  Thus, the competent medical evidence establishes 
that the appellant has a current disability or has persistent 
or recurrent symptoms of a left knee disability.

The additional evidence includes clinical findings and 
diagnoses of left knee lateral collateral ligament strain.  A 
current left knee disability is an unestablished fact at the 
time of the July 1995 RO rating decision.  For these reasons, 
the Board finds that the additional evidence of record is new 
and material, and the claim for service connection for left 
knee lateral collateral ligament strain is reopened.  


ORDER

New and material evidence has been received, and the claim 
for service connection for left knee lateral collateral 
ligament strain is reopened, and granted to this extent only.


REMAND

The duty to assist a claimant includes obtaining an 
examination and medical opinion when necessary to make an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) discussed the steps to be taken in determining 
whether a VA examination is necessary prior to final 
adjudication of a claim.  According to McLendon, in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualified, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§5103A(d)(2), 38 C.F.R. §3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms 
"may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.  

Although from April 2001 through April of 2003, VA clinicians 
found the appellant's left knee symptoms indicated a history 
of bilateral chrondromalacia patella and left knee lateral 
collateral ligament strain, there is insufficient competent 
medical evidence in the file to make a decision on the claim.  

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the July 1995 RO rating 
decision, when considered with previous evidence of record, 
relates to an unestablished fact of current disability of the 
left knee that is necessary to substantiate the claim, and 
raises reasonable possibility of substantiating the claim for 
service connection for left knee lateral collateral ligament 
strain.  

Service medical records of January 1989 establish that the 
appellant injured his left knee in physical training and 
developed lateral collateral ligament strain of the left knee 
as a result.  While his symptoms abated for a while, they 
returned in February 1989 and he was again treated in 
service.  Service medical records report he continued to have 
pain in service.  For the period from February 1989 through 
June of 1992, service medical records are silent for 
complaints and treatment of left knee lateral collateral 
ligament strain.

The evidence showing that the appellant's left knee lateral 
collateral ligament strain may be associated with his service 
is contained not only in VA treatment records, but also in 
records of a VA examination in December 1994.  The December 
1994 VA examiner adopted the appellant's statements that he 
sustained minor injuries to both knees due to jumping out of 
aircraft, and reported that the appellant experienced 
constant aching type pain in both knees with occasional 
giving way of the knees, not resulting in any falls and that 
there was occasional popping in his knee joints.  The listing 
of such symptomatology as a part of the history or complaints 
section of the examination report does not equate to a 
medical nexus opinion of etiology.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) ("a bare transcription of a lay 
history is not transformed into 'competent medical evidence' 
merely because the transcriber happens to be a medical 
professional").  These facts meet McLendon's low threshold.  

The Board finds that there is insufficient competent medical 
evidence in the file to make a decision on the claim as there 
are no VA compensation and pension examinations and no 
private examinations making a medical nexus between the 
appellant's in-service left knee lateral collateral ligament 
strain and his current left knee lateral collateral ligament 
strain.

Further, the veteran was not provided with notice of the type 
of evidence necessary to establish an initial disability 
rating or effective date, if service connection is granted on 
appeal.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish an increased rating and an 
earlier effective date, if service 
connection is granted, as outlined by the 
Court in Dingess, supra, and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.  

2.  The AOJ should schedule the veteran 
for a VA orthopedic examination, By an 
appropriate specialist, to determine the 
nature and etiology of the veteran's 
claimed left knee lateral collateral 
ligament strain.  The examiner should be 
provided access to relevant documents in 
the claims file, in conjunction with the 
examination, including service medical 
records, the full and accurate relevant 
history of the appellant's left knee 
lateral collateral ligament strain, VA 
treatment records from July 2000 through 
June of 2004 showing his reports of left 
knee lateral collateral ligament strain, 
and should be advised that in-service 
left knee lateral collateral ligament 
strain has been established.  The 
examiner should review the relevant 
records in advance of the examination

For any diagnosis of current left knee 
lateral collateral ligament strain, the 
examiner should offer an opinion as to 
whether the diagnosed lateral collateral 
ligament strain is at least as likely as 
not (50 percent or greater probability) 
related to (caused or aggravated by) in-
service lateral collateral ligament 
strain injury to the left knee.  A 
complete rationale should be provided for 
any opinion given.  If the requested 
medical opinion cannot be given, the 
examiner(s) should state the reason(s) 
why.

3.  Following completion of the above 
development, the AOJ should readjudicate 
the claim for service connection for left 
knee lateral collateral ligament strain.  
If service connection is not granted, an 
appropriate supplemental statement of the 
case should be issued.  The veteran and 
his representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board.

The purpose of this remand is to fulfill VA's duty to assist 
in further developing the veteran's claim by obtaining a VA 
medical examination and medical nexus opinion.  The veteran 
is advised that failure to cooperate by not reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2006).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 
2006).



______________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


